                      Case 1:20-mj-00126-RMM Document 1 Filed 06/29/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        DistrictDistrict
                                                   __________    of Columbia
                                                                         of __________

                  United States of America                          )
                             v.                                     )
                 DECORDRE CHILES
                                                                    )      Case No.
              DOB: xx/xx/xxxx-PDID: xxx-xxx                         )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   June 28, 2020                 in the county of             Washington           in the
                       District of          Columbia            , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 922(g)(1)                             knowing he had previously been convicted of a crime punishable by
                                                  imprisonment for a term exceeding one year, did possess in and affecting
                                                  commerce, a firearm and ammunition, and did receive a firearm and
                                                  ammunition, which had been shipped and transported in interstate and
                                                  foreign commerce, that is, a Heckler & Koch, .9mm semi-automatic firearm
                                                  and .9mm ammunition.



         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔ Continued on the attached sheet.
         u


                                                                                               Complainant’s signature

                                                                                         DYMONE GRAVES, Officer
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV 

Date:             06/29/2020
                                                                                                  Judge’s signature

City and state:                      WASHINGTON, DC                          ROBIN M. MERIWEATHER, U.S. Magistrate Judge
                                                                                                Printed name and title



        Print                        Save As...                  Attach                                                  Reset
